Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments in light of the amendments are fully persuasive. The prior art of record, both alone and in combination, fails to disclose nor sufficiently suggest obtaining edge sensor data from at least one edge sensor, the edge sensor is a part of an edge layer of a roadside unit; fusing the edge sensor data and the vehicle sensor data using data projection to provide fused data in a homogenous coordinate system; generating a unified perception output based on the fused data onboard vehicle sensor data and the edge sensor data; determining an AV action for the host vehicle based on the unified perception output; and providing the AV action to the host vehicle, wherein the host vehicle is configured to carry out the AV action as claimed and arranged by applicant when read in light of the specification.
Claims 1-2 and 4-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612. The examiner can normally be reached Monday - Friday, 7:00 - 5:00 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATHEW FRANKLIN GORDON/Primary Examiner, Art Unit 3665